         Case 3:17-cr-00036-JCH Document 184 Filed 11/07/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                      :
                                              :              CRIMINAL CASE NO.
       v.                                     :              17-CR-36 (JCH)
                                              :
TONEY KELSEY,                                 :              November 7, 2018
    Defendant.                                :

  GOVERNMENT’S SUPPLEMENTAL MEMORANDUM IN AID OF SENTENCING

       The Government submits this supplemental sentencing memorandum to alert the Court to

the existence of yet another teenager whom Kelsey recruited and prostituted when she was

seventeen.

       On October 24, 2018, the Federal Bureau of Investigation (“FBI”) and the Groton,

Connecticut, Police Department were conducting an undercover operation in Groton, in an

attempt to identify and recover teenage victims of sex trafficking. They contacted an

advertisement on the website “Skip the Games,” which has become popular with traffickers since

Backpage was taken down by the FBI, and posed as a potential client seeking an appointment.

E.O., who was then nineteen years old, responded to the ad. After the FBI and the Groton Police

Department officers identified themselves as law enforcement, E.O. agreed to participate in an

interview.

       During the interview, E.O. relayed the following information. She was initially recruited

into prostitution when she was seventeen years old over the social media app “Kik,” by a person

who went by the names of “Blaze” and “Toney.” E.O. told Blaze that she was seventeen years

old, but he did not appear to care. E.O. stated that she felt as if two people were using Blaze’s

Kik account, including a girl, and believed that Blaze was using a girl to speak to her (E.O.) so

that she (E.O.) would feel more comfortable. E.O. recalled receiving a message on Kik from



                                                  1
         Case 3:17-cr-00036-JCH Document 184 Filed 11/07/18 Page 2 of 3



Blaze asking whether she wanted to make money. Blaze and a heavyset Caucasian woman

(believed to be Kari Yates) eventually picked her up, and took her a house on or near Hillside

Avenue in Hartford. Once they were together, Blaze and the woman described the “work” in

more detail. They posted the advertisements, chose the prices for various services, and arranged

the appointments. E.O. recalled seeing approximately four clients over four days, at both hotels

on the Berlin Turnpike and at clients’ locations. Blaze and his girlfriend asked E.O. if she was

interested in doing a threesome, and she said no. Although Blaze told E.O. he would split the

profits with her, he ended up keeping all of the money. She decided to leave because Blaze was

keeping all of the money, and she asked a family member to pick her up. Approximately two

weeks later, Blaze contacted her again, but she did not respond.

       E.O.’s story bears striking resemblance to the evidence presented at trial, including the

testimony of Alyssa Grant, Kari Yates, Savannah Rosa, and other trial witnesses, and the

documentary evidence of Kelsey’s Facebook chats with A.N. and Kik chats with Alyssa Grant.

Just as with A.N., Kelsey knew that E.O. was under the age of eighteen and still promoted her

prostitution. And just as he did with Alyssa Grant, he used someone who matches the

description of Yates to make E.O. feel more comfortable in the situation. As several witnesses

testified he did for them, Kelsey posted advertisements, chose prices, and set up prostitution

appointments for E.O., and E.O. even identified Kelsey’s residence as one on or near Hillside

Avenue in Hartford—which trial evidence corroborated.

       Simply put, E.O.’s version of events squarely lines up with that of various trial witnesses

and others interviewed in the course of the investigation. E.O. is thus likely Kelsey’s fifth

teenage victim, demonstrating yet again that Kelsey preyed upon teenagers in his sex trafficking

enterprise.



                                                 2
         Case 3:17-cr-00036-JCH Document 184 Filed 11/07/18 Page 3 of 3



                                       Respectfully submitted,

                                       JOHN H. DURHAM
                                       UNITED STATES ATTORNEY

                                               /s/

                                       SARALA V. NAGALA (FED. BAR NO. phv05529)
                                       MARC H. SILVERMAN (FED. BAR NO. ct30587)
                                       ASSISTANT UNITED STATES ATTORNEYS
                                       157 CHURCH STREET, 25TH FLOOR
                                       NEW HAVEN, CT 06510
                                       (203) 821-3700
                                       Sarala.Nagala@usdoj.gov
                                       Marc.Silverman@usdoj.gov

                                  CERTIFICATE OF SERVICE



        I hereby certify that on November 7, 2018, a copy of the foregoing Memorandum was
filed electronically. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system.




                                               /s/
                                               SARALA V. NAGALA
                                               ASSISTANT U.S. ATTORNEY




                                                     3
